Citation Nr: 0434403	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-03 894	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for erectile 
dysfunction.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In a signed statement dated in October 2004, the veteran 
withdrew a request for a personal hearing before a Veterans 
Law Judge.


REMAND

The Board notes that the veteran has been granted service 
connection for erectile dysfunction due to diabetes mellitus.  
The erectile dysfunction has been rated by analogy under the 
criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522, which 
pertains to penis, deformity, with loss of erectile power.  
Under this code, a 20 percent rating is warranted for 
deformity of the penis with loss of erectile power.  The 
medical evidence shows that the veteran has deformity of the 
penis due to Peyronie's disease.  The veteran claims that 
service connection is also warranted for the Peyronie's 
disease because it is due to vascular disease resulting from 
his service-connected diabetes mellitus.  The RO has not 
adjudicated the veteran's claim for service connection for 
Peyronie's disease.  This inextricably intertwined claim must 
be developed and adjudicated by the RO before the Board 
addresses the merits of the veteran's claim for a compensable 
initial rating for erectile dysfunction.  

The veteran is also seeking service connection for peripheral 
neuropathy as secondary to diabetes mellitus.  The medical 
evidence of record includes a private medical statement dated 
in February 2001 showing an impression of peripheral 
neuropathy due to alcoholism.  In April 2002, the veteran was 
afforded a VA, fee-basis examination.  The examiner noted the 
veteran's complaint of intermittent tingling of his hands and 
feet, but reported that reflexes, sensation and motor 
function were normal in the upper and lower extremities.  
Peripheral neuropathy was not diagnosed.

In view of the conflicting medical evidence concerning 
whether the veteran has peripheral neuropathy, the Board has 
concluded that the veteran should be afforded another VA 
examination to determine if peripheral neuropathy is present 
and if so the etiology thereof. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should provide the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(a) 
(2004) in response to the veteran's claim 
for secondary service connection for 
Peyronie's disease.  

2.  The RO should also request the 
veteran to submit any medical records, 
not already of record, pertaining to 
post-service treatment or evaluation of 
him for peripheral neuropathy, or to 
provide identifying information and any 
necessary authorization to enable the RO 
to obtain such records on his behalf.  He 
should also be requested to submit 
medical evidence, such as a statement 
from a physician, supporting the 
proposition that currently present 
peripheral neuropathy was caused or 
permanently worsened by his service-
connected diabetes mellitus.   

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  

4.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination to determine the 
etiology of any currently present 
peripheral neuropathy.  The claims folder 
must be provided to and reviewed by the 
examiner.  Any necessary tests and 
studies should be conducted.  The 
presence of peripheral neuropathy should 
be confirmed or ruled out.  If the 
disorder is not found to be present, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  If the veteran is found to 
have peripheral neuropathy, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service or was caused 
or chronically worsened by his service-
connected diabetes mellitus.  The 
supporting rationale for all opinions 
expressed should also be provided.

5.  The RO also undertake any other 
development it determines to be 
warranted.  The RO should specifically 
consider whether another VA examination 
is necessary to determine the etiology of 
the veteran's Peyronie's disease.

6.  Then, the RO should adjudicate the 
veteran's claim for service connection 
for Peyronie's disease and inform him of 
his appellate rights with respect to this 
decision.

7.  The RO should then adjudicate the 
veteran's claims for service connection 
for peripheral neuropathy and an initial 
compensable evaluation for erectile 
dysfunction.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.  All issues properly in 
appellate status should be returned to 
the Board at the same time.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

